UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ION-3 CORPORATION (Name of small business issuer in its charter) FLORIDA 45-5090229 (State or other jurisdiction of organization) (Primary Standard Industrial Classification Code) (Tax Identification Number) 1th Court Ft. Lauderdale, Florida 33334 Tel: (954)684-0679 1th Court Ft. Lauderdale, Florida 33334 Tel: (954)684-0679 (Address and telephone number of registrant's executive office) (Name, address and telephone number of agent for service) With copies to: The Vazquez Law Firm Peter J. Vazquez Jr., Esq. 197 Fairfield Road Fairfield, New Jersey 07004 Telephone:(862) 210-8424 APPROXIMATE DATE OF PROPOSED SALE TO THE PUBLIC: From time to time after this Registration Statement becomes effective. If any securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller reporting company þ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of each class of securities to be Registered Number of shares to be registered Proposed maximum offering price per share(1) Proposed maximum aggregate offering price(2) Amount of registration fee(2) Common Stock for sale by selling stockholders $ $ $ The proposed maximum offering price is based on the estimated high end of the range at which the common stock will initially be sold. Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(e) under the Securities Act of 1933. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this Prospectus is not complete and may be changed. The selling stockholders may not sell these securities until the registration statement is filed with the Securities and Exchange Commission and becomes effective. This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the sale is not permitted. Prospectus Subject to Completion dated September , 2012 ii ION-3 CORPORATION 8,870,000 Shares of Common Stock This prospectus relates to periodic offers and sales of 8,870,000 shares of common stock by the selling stockholders. We will not receive any proceeds from the sale of common stock by the selling stockholders.We are paying the expenses incurred in registering the shares, but all selling and other expenses incurred by the selling stockholders will be borne by the selling shareholder(s). The information in this prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The sales price to the public is fixed at $.10 per share until such time as the shares of our common stock become traded on the OTCQB. If our common stock becomes quoted on the OTC Markets of another exchange, then the sales to the public will vary according to selling decisions of each selling shareholder and the market for our stock at the time of resale. There is no market for our common stock. We are an emerging growth company. There is no market for our securities and a public market may never develop and if a market develops, it may not be sustained. After the effective date of this Registration Statement, we intend to have a market maker file an application with FINRA for our common stock to be eligible for trading on the OTCQB. We currently do not have a market maker who has agreed to sponsor our application with FINRA and there can be no assurance that our common stock will be quoted on a quotation service or that any market for our stock will ever develop. The Company is considered a “shell” company since it has no current operations. As a result, investors should be aware of the highly illiquid nature of the Company’s securities before making as investment in the Company’s shares. The information in this prospectus is not complete and may be changed. Selling Shareholders may not sell these securities until the registration statement filed with the Securities Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Investing in our common stock is a high degree of risk. You should purchase shares only if you can afford a complete loss of your investment. See “Rick Factors” beginning on page 4 to read about risks you should consider carefully before buying our shares. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if the prospectus is truthful of complete. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2012 iii TABLE OF CONTENTS SUMMARY OF OUR OFFERING 1 RISK FACTORS 3 RISKS RELATING TO OUR BUSINESS 3 RISKS RELATED TO OUR COMMON STOCK 4 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 6 USE OF PROCEEDS 7 DETERMINATION OF OFFERING PRICE 7 SELLING STOCKHOLDERS 7 DESCRIPTION OF SECURITIES 10 INTERESTS OF NAMED EXPERTS AND COUNSEL 12 DESCRIPTION OF BUSINESS 12 General 12 Industry Background 13 The Market 14 Market Strategy 16 Competition 16 Employees 16 DESCRIPTION OF PROPERTY 17 LEGAL PROCEEDINGS 17 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 17 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 19 OFF-BALANCE SHEET ARRANGEMENTS 19 EXECUTIVE COMPENSATION 19 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 21 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 24 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 24 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 25 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION 25 Financial Statements 26 iv SUMMARY OF OUR OFFERING Prospectus Summary This summary highlights selected information about our company, ION-3 CORPORATION. The summary is intended to highlight information contained elsewhere in this prospectus. You should carefully read the entire prospectus, including the section entitled “Risk Factors.” Our Business ION-3 CORPORATION (the “Company”) is a development stage company. The Company was organized under the laws of the state of Florida on January 31, 2012.Our principal executive offices are located at 1460 Northeast 57th Court, Ft. Lauderdale, Florida 33334 and our telephone number is (954)684-0679. The Company is engaged in the development of a “next generation” Lithium Ion battery which is intended to surpass all technical specifications of similar existing products now on the market, while exhibiting manufacturing costs considerably less (50% to 75%) than existing products. The product is called Advanced Solid State Electrolyte Lithium Ion Battery and abbreviated as (“SSE Li-Ion Battery”) The Company believes that its new battery will have several features that will create an advantage in the existing marketplace. The same technology can be utilized for many potential applications. Our Offering This prospectus relates to the sale of a total of 8,870,000 shares of our common stock. Upon the effective date of this registration statement, up to 8,870,000 shares may be sold by the Selling Stockholders as set forth under the caption “Selling Stockholders”. The distribution of the shares by the Selling Stockholders is not subject to any underwriting agreement. We will receive none of the proceeds from the sale of the shares by the Selling Stockholders. We will bear all expenses of the registration incurred in connection with this prospectus, but all selling and other expenses incurred by the Selling Stockholders will be borne by the Selling Stockholders. Summary of Selected Financial Information The following table sets forth summary financial data derived from our financial statements. The data should be read in conjunction with the financial statements and the related notes thereto as well as the “Management’s Discussion and Plan of Operation” included elsewhere in this Prospectus. Financial Data Summary Balance Sheet Data ASSETS June 30, 2012 Cash $ Total Assets $ LIABILITIES AND STOCKHOLDERS’ EQUITY Accounts Payable $ Total Current Liabilities $ STOCKHOLDERS’ EQUITY Common stock: $.0001 par value, 40,000,000 shares authorized 25,925,000 shares issued and outstanding $ Additional paid-in-capital $ Accumulated Deficit Total stockholders’ equity $ Total liabilities and stockholders’ equity $ Statements of Operations Data Inception on January 31, 2012 to June 30, 2012 Revenues $
